                 Case 2:21-cv-01149-RAJ Document 4 Filed 08/25/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GENEVA LANGWORTHY,

 9                              Plaintiff,                 Case No. C21-1149-RAJ

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   DEBRA LEV, et al.,

12                              Defendants.

13
            Plaintiff Geneva Langworthy has filed an application to proceed in forma pauperis
14
     (“IFP”) in the above-entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available
15
     to afford the $402.00 filing fee. Accordingly, Plaintiff’s application to proceed IFP (dkt. # 1) is
16
     GRANTED. However, the Court recommends the complaint be reviewed under 28 U.S.C.
17
     § 1915(e)(2)(B) before issuance of summons.
18
            The Clerk is directed to send copies of this Order to the parties and to the Honorable
19
     Richard A. Jones.
20
            Dated this 25th day of August, 2021.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
